Exhibit 10.1

ESCROW AGREEMENT

This Escrow Agreement, dated as of August 14, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among Constellation Brands, Inc., a
Delaware corporation (the “Issuer”), Manufacturers and Traders Trust Company, as
trustee under the Indenture defined below (together with its successors in such
capacity in accordance with the Indenture, the “Trustee”), Manufacturers and
Traders Trust Company, as escrow agent (in such capacity, the “Escrow Agent”),
and Manufacturers and Traders Trust Company, as “securities intermediary” as
such term is defined in the UCC (as defined herein) (in such capacities as
Escrow Agent and securities intermediary, the “Financial Institution”).

RECITALS

 

A. Pursuant to that certain Indenture, dated as of April 17, 2012 (as may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Original Indenture”), among the Issuer, certain subsidiaries of the
Issuer parties thereto and the Trustee, as supplemented by Supplemental
Indenture No. 1, dated as of April 17, 2012, and Supplemental Indenture No. 2,
dated as of August 14, 2012 (as may be amended, amended and restated,
supplemented or otherwise modified from time to time, “Supplemental Indenture
No. 2” and, together with the Original Indenture, the “Indenture”), among the
Issuer, certain subsidiaries of the Issuer parties thereto and the Trustee, the
Issuer is issuing $650,000,000 in aggregate principal amount of 4.625% Senior
Notes due 2023 (the “Notes”). Capitalized terms used but not defined herein
shall have the respective meanings assigned to them in Supplemental Indenture
No. 2.

 

B. The Issuer has agreed, for the benefit of the holders of Notes and the
Trustee, that the Initial Deposit (as defined below) will be made on the date of
this Agreement and that thereafter the Escrow Property (as defined below) will
only be withdrawn as provided in Section 2.3.

In consideration of the promises and agreements of the Issuer and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Issuer, the Trustee, the Financial Institution and the Escrow
Agent agree as follows:

ARTICLE 1

APPOINTMENT OF ESCROW AGENT

Section 1.1 Appointment of the Escrow Agent. The Issuer hereby designates and
appoints the Escrow Agent to act as escrow agent and depositary in accordance
with the terms and conditions of this Agreement, and the Escrow Agent hereby
accepts such designation and appointment.

ARTICLE 2

ESCROW DEPOSIT

Section 2.1 Receipt of Escrow Property; Grant of Security Interest.

(a) Upon execution hereof, the Issuer shall deposit, or cause to be deposited,
with the Escrow Agent, in the Escrow Account (as defined below) $650,000,000 by
wire transfer in immediately available funds (the “Initial Deposit”). Upon
receipt of the Initial Deposit into the Escrow Account, the Escrow Agent shall
give notice of such receipt, in the form attached hereto as Exhibit A, to the
Issuer.

(b) The Escrow Agent shall accept the Initial Deposit and shall hold such funds,
all investments thereof, any Distributions (as hereinafter defined) and the
proceeds of the foregoing in the account referred to in Schedule I attached
hereto maintained by the Escrow Agent in the name of the Escrow Agent, acting in
such capacity, (such account, the “Escrow Account”) for disbursement in
accordance with the provisions of Section 2.3, and otherwise to be administered
in accordance with the terms of this Agreement. The Escrow Account shall be held
as a segregated account, maintained by the Escrow Agent as a “special deposit”
account, and shall be properly identified by the Escrow Agent on its books and
records as an escrow account held for the benefit of the parties to this
Agreement and subject to its terms. Neither the Issuer nor the Trustee shall
have any access to the Escrow Account or the Escrow Property, other than the
limited contractual right to receive (or, in the case of the Trustee, have the
Paying Agent receive) the Escrow Property under the circumstances and to the
extent specified in Section 2.3 hereof and the right of the Trustee to give
Entitlement Orders (as defined below) in accordance with Sections 2.1(c) and
(e) and in connection therewith, the Trustee shall be the entitlement holder
with respect to the Escrow Account. The Initial Deposit, the Escrow Account and
all funds or securities now or hereafter credited to or deposited in the Escrow
Account, all investments of any of the foregoing, plus all interest, dividends
and other distributions and payments on any of the foregoing (collectively the
“Distributions”) received or receivable in respect of any of the foregoing,
together with all proceeds of any of the foregoing are collectively referred to
herein as “Escrow Property.” The Escrow Agent agrees to accept delivery of the
Escrow Property and shall hold and safeguard the Escrow Property and shall hold
and dispose of the Escrow Property only in accordance with the terms hereof.

 

1



--------------------------------------------------------------------------------

(c) It is the intention of the parties hereto that this Escrow Agreement create
a true escrow and that the Issuer will have no rights in the Escrow Account or
the other Escrow Property other than the right under this Escrow Agreement to
receive the Escrow Property under the circumstances specified in Section 2.3(a)
or the right to have the Escrow Property paid to the Paying Agent for its
account pursuant to Section 2.3(b) or (c). If, notwithstanding the intention of
the parties hereto, the Issuer is deemed to have any interest in the Escrow
Account or the other Escrow Property, then (i) the Issuer hereby pledges,
assigns and grants to the Trustee, for its benefit and the benefit of the
holders of the Notes, as security for the due and punctual payment when due of
all amounts that may be payable from time to time in respect of the Indenture
Obligations (including any interest, fees and expenses that may commence
following the commencement of any Insolvency or Liquidation Proceeding, whether
or not a claim for such amounts is allowed in any such proceeding)
(collectively, the “Secured Obligations”), a continuing security interest in,
and a lien on, all of the Issuer’s rights, whether now existing or hereafter
acquired or arising, to receive the Escrow Property pursuant to this Agreement
and in all right, title and interest of the Issuer, whether now existing or
hereafter acquired or arising, in the Escrow Account and all Escrow Property and
security entitlements in respect of the Escrow Account and all financial assets
credited to the Escrow Account from time to time, and (ii) it is intended by the
parties that this Agreement shall grant to the Trustee “control” (within the
meaning of such term under Section 8-106 and 9-106 of the UCC) over the
securities entitlements to the Escrow Account and to all Escrow Property
credited to the Escrow Account, as further provided in Section 2.1(e) below.

(d) The parties hereto acknowledge and agree that: (a) the Escrow Account will
be treated as a “Securities Account,” (b) the Escrow Property (other than the
Escrow Account) and other assets credited to the Escrow Account will be treated
as “Financial Assets,” (c) this Agreement governs the Escrow Account and
provides rules governing the priority among possible “Entitlement Orders”
received by the Financial Institution from the Trustee and any other persons
entitled to give “Entitlement Orders” with respect to such Financial Assets and
(d) the “Securities Intermediary’s Jurisdiction” is the State of New York. The
Financial Institution represents and warrants that it is a “Securities
Intermediary” with respect to the Escrow Account and the “Financial Assets”
credited to the Escrow Account. Except as specifically provided herein, the
terms of the New York Uniform Commercial Code, as amended, or any successor
provision (the “UCC”), will apply to this Agreement, and all terms quoted in
this clause (d) will have the meanings assigned to them by Article 8 and Article
9 of the UCC.

(e) The Escrow Agent hereby agrees that all property delivered to the Escrow
Agent for crediting to the Escrow Account will be promptly credited to the
Escrow Account by the Financial Institution. The Financial Institution
represents and warrants that it has not entered into, and agrees that it will
not enter into, any control agreement or any other agreement relating to the
Escrow Account or the other Escrow Property with any other third party without
the prior written consent of the Issuer and the Trustee. The parties agree that
all financial assets (except cash) credited to the Escrow Account will be
registered in the name of the Financial Institution or indorsed to the Financial
Institution or in blank and in no case will any financial asset credited to the
Escrow Account be registered in the name of the Issuer, payable to the order of
the Issuer or specially indorsed to the Issuer unless such financial asset has
been further indorsed to the Financial Institution or in blank. Each of the
parties hereto acknowledges and agrees that the Escrow Account will be under the
control (within the meanings of Sections 8-106 and 9-106 of the UCC) of the
Trustee for its benefit as Trustee and the benefit of the holders of the Notes
and, notwithstanding any other provision of this Agreement, the Financial
Institution will comply with all “entitlement orders” (as defined in
Section 8-102 of the UCC and including any instruction by Trustee to liquidate
and/or distribute the Escrow Property, collectively, “Entitlement Orders”) with
respect to the Escrow Account (and all security entitlements in respect of the
Escrow Account and all financial assets credited to the Escrow Account from time
to time) and all instructions directing disposition of funds in the Escrow
Account, in each case originated by the Trustee without further consent of the
Issuer or any other person. Without limiting the generality of the foregoing, it
is hereby expressly acknowledged that, as between the Issuer and the Trustee,
the Trustee agrees that it shall not have the right to exercise any remedies in
its capacity as a secured party or deliver any such Entitlement Order or
instruction unless and until the Notes have become due and payable pursuant to
Section 5.2 of Supplemental Indenture No. 2.

(f) The Issuer agrees to take all steps reasonably necessary in connection with
the perfection of the Trustee’s security interest in this Agreement and the
Escrow Property and the protection of the Escrow Property from claims by third
parties and, without limiting the generality of the foregoing, the Issuer hereby
agrees to file or to cause to be filed, upon the request by the Trustee, one or
more UCC financing statements in such jurisdictions and filing offices and
containing such description of collateral as is necessary in order to perfect
the security interest granted herein. The Issuer represents and warrants that it
is duly formed and validly existing as a corporation under the laws of the state
of Delaware and is not organized under the laws of any other jurisdiction, and
hereby agrees that, prior to the termination of this Agreement, it will not
change its name or jurisdiction of organization without giving the Trustee prior
written notice thereof and taking all steps required under the UCC to cause the
security interests granted herein to remain perfected.

 

2



--------------------------------------------------------------------------------

(g) Upon any release of Escrow Property pursuant to Section 2.3(a) below, the
Issuer and the Trustee agree that the Escrow Property shall be held by the
Issuer as sub-agent for the Trustee for purposes of perfecting the Trustee’s
security interest for its benefit and the benefit of the Holders of Notes
granted hereunder until such time, if any, as any such Escrow Property is used
to consummate an Acquisition or transferred to the Escrow Account. If an
Acquisition has not been consummated in accordance with the terms of the
Acquisition Agreement (and without any amendment, waiver or modification thereof
that is materially adverse to the Holders of the Notes) on or prior to the
seventh Business Day following any release pursuant to Section 2.3(a), the
Issuer shall transfer all Escrow Property, by wire transfer of immediately
available funds, to the Escrow Account on the following Business Day (subject to
the Issuer’s right to subsequently require a release pursuant to Section 2.3(a))
(which may, subject to compliance with the deadlines set forth in
Section 2.3(a), occur on the day the Issuer transfers the Escrow Property back
to the Escrow Account); provided, if the Issuer is in the possession of the
Escrow Property on December 31, 2013 and an Acquisition has not been consummated
on or before December 30, 2013, the Issuer shall transfer all Escrow Property,
by wire transfer of immediately available funds, to the Escrow Account on
December 31, 2013. Immediately upon consummation of an Acquisition in accordance
with the Acquisition Agreement, the security interest of the Trustee for its
benefit and the benefit of the holders of the Notes granted herein shall
automatically terminate without any further action and, without limiting the
generality of the foregoing, the Escrow Property shall be free and clear of any
and all liens, claims or encumbrances of the Financial Institution, the Escrow
Agent and the Trustee, on behalf of the holders of the Notes.

Section 2.2 Investments.

(a) The Escrow Agent is hereby authorized and directed to deposit, transfer,
hold and invest the Escrow Property and any investment income thereon in any
investment set forth in Exhibit D (“Permitted Escrow Investments”). The Escrow
Agent shall invest the Escrow Property in Permitted Escrow Investments as
directed by Wilmington Trust, National Association (the “Investment Advisor”)
pursuant to a certain Investment Advisory Agreement by and between the Issuer
the Investment Advisor dated as of August 14, 2012 (the “Investment Agreement”).
In order to carry out the investment of the Escrow Property, the Investment
Advisor will communicate investment instructions directly to the Escrow Agent
and the Escrow Agent is hereby authorized and directed to accept investment
instructions directly from an authorized representative of the Investment
Advisor. If the Issuer gives notice to the Escrow Agent that the Investment
Agreement has expired or otherwise terminated, the Escrow Agent shall invest the
Escrow Property in Permitted Escrow Investments as may be specified in writing
by the Issuer or a successor investment advisor designated by the Issuer, from
time to time following the date thereof, in any certificate executed by one of
the authorized signatories of the Issuer listed on Exhibit E-1 to this Agreement
and delivered by the Issuer to the Escrow Agent and the Trustee. Any investment
earnings and income on the Escrow Property shall become part of the Escrow
Property, and shall be disbursed in accordance with Section 2.3 or Section 2.5
of this Agreement. The Financial Institution will credit all such investments to
the Escrow Account and hereby agrees to treat any such investment as a
“Financial Asset” within the meaning of Section 8-102(a)(9) of the UCC.

(b) The Escrow Agent is hereby authorized and directed to sell or redeem any
such investments as it deems necessary to make any payments or distributions
required under this Agreement. The Escrow Agent shall have no responsibility or
liability for any loss which may result from any investment or sale of
investment made pursuant to Section 2.2(a). The Escrow Agent is hereby
authorized, in making or disposing of any investment permitted by this
Agreement, to deal with itself (in its individual capacity) or with any one or
more of its affiliates, whether it or any such affiliate is acting as agent of
the Escrow Agent or for any third person or dealing as principal for its own
account. The Issuer acknowledges that the Escrow Agent is not providing
investment supervision, recommendations, or advice.

Section 2.3 Disbursements. The Escrow Agent is directed to and shall distribute
the Escrow Property in the following manner:

(a) If the Escrow Agent shall have received a certificate from the Issuer in the
form attached hereto as Exhibit B-1 (the “Consummation Release Certificate”),
executed by one of the authorized signatories of the Issuer listed on Exhibit
E-1 to this Agreement, then the Escrow Agent shall liquidate, release and
deliver all Escrow Property in accordance with the instructions and on the date
provided therein (or, if such requested date is not a Business Day, on the
following Business Day), which requested disbursement date shall be no later
than December 30, 2013 (the “Redemption Deadline”) and no earlier than (i) the
day on which the Escrow Agent receives the Consummation Release Certificate if
the Escrow Agent receives the Consummation Release Certificate before 2:00 p.m.
Eastern Time on a Business Day, or (ii) on the next Business Day if the Escrow
Agent receives the Consummation Release Certificate after 2:00 p.m. Eastern Time
on a Business Day or on a day that is not a Business Day; provided that upon the
request of the Issuer delivered simultaneously with the Consummation Release
Certificate the Escrow Agent will not liquidate the Escrow Property but instead
distribute the Escrow Property to the Issuer in-kind. The Escrow Agent shall
confirm in writing to the Issuer and the Trustee that the Escrow Property has
been transferred by it to the Issuer in accordance with the Consummation Release
Certificate.

 

3



--------------------------------------------------------------------------------

(b) If the Escrow Agent shall have received a certificate from the Issuer in the
form attached hereto as Exhibit C (the “Redemption Release Certificate”),
executed by one of the authorized signatories listed on Exhibit E-1 to this
Agreement, then the Escrow Agent shall liquidate and transfer to the Paying
Agent all Escrow Property in accordance with the instructions and on the date
provided therein (or, if such requested date is not a Business Day, on the
following Business Day), which requested disbursement date shall be no earlier
than (i) the day on which the Escrow Agent receives the Redemption Release
Certificate if the Escrow Agent receives the Redemption Release Certificate
before 2:00 p.m. Eastern Time on a Business Day, or (ii) on the next Business
Day if the Escrow Agent receives the Redemption Release Certificate after 2:00
p.m. Eastern Time on a Business Day or on a day that is not a Business Day. The
Escrow Agent shall confirm in writing to the Issuer and the Trustee that the
Escrow Property has been released by it in accordance with the Redemption
Release Certificate.

(c) If there is any Escrow Property in the Escrow Account on or after
December 31, 2013 then, notwithstanding any objection, claim, demand or other
notice from the Issuer (each of which are hereby waived by the Issuer) or any
other person to the contrary, the Escrow Agent shall liquidate and transfer to
the Paying Agent all Escrow Property on December 31, 2013 or, if Escrow Property
is deposited to the Escrow Account after December 30, 2013, on the Business Day
following the day of such deposit. The Escrow Agent shall confirm in writing to
the Trustee and the Issuer that the Escrow Property has been released by it in
accordance with this Section 2.3(c).

Section 2.4 Income Tax Allocation and Reporting.

(a) The Issuer agrees that, for tax reporting purposes, all interest and other
income from investment of the Escrow Property shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by the Issuer, whether or not such income was
disbursed during such calendar year.

(b) Prior to closing, the Issuer shall provide the Escrow Agent with certified
tax identification numbers by furnishing appropriate forms W-9 or W-8 and such
other forms and documents that the Escrow Agent may request. The Issuer
understands that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Property.

(c) To the extent that the Escrow Agent becomes liable for the payment of any
taxes in respect of income derived from the investment of the Escrow Property,
the Escrow Agent shall satisfy such liability to the extent possible from the
Escrow Property. The Issuer shall indemnify, defend and hold the Escrow Agent
harmless from and against any tax, late payment, interest, penalty or other cost
or expense that may be assessed against the Escrow Agent on or with respect to
the Escrow Property and the investment thereof unless such tax, late payment,
interest, penalty or other expense was directly caused by the gross negligence
or willful misconduct of the Escrow Agent. The indemnification provided by this
Section 2.4(c) is in addition to the indemnification provided in Section 4.1 and
shall survive the resignation of the Escrow Agent and the termination of this
Agreement. For the avoidance of doubt, the terms of this Section 2.4(c) are not
intended, and shall not be construed, to apply to any income tax liability of
the Escrow Agent arising from its receipt of compensation hereunder.

Section 2.5 Termination. Upon (i) the disbursement of all of the Escrow Property
in accordance with Section 2.3(a), (b) or (c) and (ii) solely in the case of a
disbursement pursuant to Section 2.3(a), the delivery to the Escrow Agent by the
Issuer of a certificate in the form of Exhibit B-2, executed by one of the
authorized signatories of the Issuer listed on Exhibit E-1 to this Agreement,
this Agreement shall terminate and be of no further force and effect except that
the provisions of Sections 2.4(c), 4.1, 4.2, 5.4 and 5.5 hereof shall survive
termination. Upon termination of this Agreement, all security interest of the
Trustee for the benefit of the holders of the Notes granted pursuant to, and
described in, Section 2.1 of this Agreement shall automatically terminate
without any further action. Upon any such termination pursuant to this
Section 2.5, the Trustee hereby authorizes the Issuer to take all steps
reasonably necessary to terminate any financing statements that have not been
terminated pursuant to Section 2.1 hereof and the Trustee shall execute such
other documents without recourse, representation or warranty of any kind as the
Issuer may reasonably request in writing to evidence or confirm the termination
of such security interest.

ARTICLE 3

DUTIES OF THE ESCROW AGENT

Section 3.1 Scope of Responsibility. Notwithstanding any provision to the
contrary or references to other documents or agreements contained herein, the
Escrow Agent is obligated only to perform the duties specifically set forth in
this Agreement, which shall be deemed purely ministerial in nature. Under no
circumstances will the Escrow Agent be deemed to be a fiduciary to the Issuer or
any other person under this Agreement. The Escrow Agent will not be responsible
or liable for the failure of the Issuer to perform in accordance with this
Agreement. The Escrow Agent shall neither be responsible for, nor chargeable
with, knowledge of the terms and conditions of any other agreement, instrument,
or document other than this Agreement, whether or not an original or a copy of
such agreement has been provided to the Escrow Agent; and the Escrow Agent shall
have no duty to know or inquire as to the performance or nonperformance of any
provision of any such agreement, instrument, or document. References in this
Agreement to any other agreement, instrument, or document are for the
convenience of the Issuer and the Trustee, and the Escrow Agent has no duties or
obligations with respect thereto. In the event that any of the terms and
provisions

 

4



--------------------------------------------------------------------------------

of any other agreement between any of the parties hereto conflict or are
inconsistent with any of the terms and provisions of this Agreement, the terms
and provisions of this Agreement shall govern and control the duties of the
Escrow Agent in all respects. This Agreement sets forth all matters pertinent to
the escrow contemplated hereunder, and no additional obligations of the Escrow
Agent shall be inferred or implied from the terms of this Agreement or any other
agreement.

Section 3.2 Attorneys and Agents. The Escrow Agent shall be entitled to rely on
and shall not be liable for any action taken or omitted to be taken by the
Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent so long as any action taken or omitted
to be taken based on such advice does not constitute gross negligence or willful
misconduct. The Escrow Agent shall be reimbursed as set forth in Section 4.1 for
any and all reasonable compensation (reasonable fees, expenses and other costs)
paid and/or reimbursed to such counsel and/or professionals. The Escrow Agent
may perform any and all of its duties through its agents, representatives,
attorneys, custodians, and/or nominees.

Section 3.3 Reliance. The Escrow Agent shall not be liable for any action taken
or not taken by it in good faith and in accordance with the direction or consent
of the Issuer pursuant to Sections 2.2, 2.3(a) and 2.3(b) or in accordance with
the direction of the Trustee pursuant to Section 2.3(c) so long as any action
taken or omitted to be taken based on such advice does not constitute gross
negligence or willful misconduct. The Escrow Agent shall not be liable for
acting or refraining from acting upon any notice, request, consent, direction,
requisition, certificate, order, affidavit, letter, or other paper or document
reasonably believed by it, acting in good faith, to be genuine and correct and
to have been signed or sent by the proper person or persons, without further
inquiry into the person’s or persons’ authority. Concurrent with the execution
of this Agreement, (x) the Issuer shall deliver to the Escrow Agent authorized
signers’ forms in the form of Exhibit E-1 to this Agreement and (y) the Trustee
shall deliver to the Escrow Agent authorized signers’ forms in the form of
Exhibit E-2 to this Agreement.

Section 3.4 Right Not Duty Undertaken. The permissive rights of the Escrow Agent
to do things enumerated in this Agreement shall not be construed as duties.

Section 3.5 No Financial Obligation. No provision of this Agreement shall
require the Escrow Agent to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights under this Agreement.

Section 3.6 No Other Rights In the Escrow Account. The Escrow Agent and
Financial Institution each expressly agree that they shall not have, and hereby
expressly waive, any rights or interests in or to or against the Escrow Account
or the Escrow Property, except as and to the extent expressly set forth in this
Agreement.

ARTICLE 4

PROVISIONS CONCERNING THE ESCROW AGENT AND THE TRUSTEE

Section 4.1 Indemnification. The Issuer shall indemnify, defend and hold
harmless the Escrow Agent from and against any and all loss, liability, cost,
damage and expense, including, without limitation, reasonable attorneys’ fees
and expenses or other reasonable professional fees and expenses which the Escrow
Agent and its directors, officers, employees and agents (collectively, the
“Indemnified Parties”) may suffer or incur by reason of any action, claim or
proceeding brought against any of the Indemnified Parties, arising out of or
relating in any way to this Agreement or any transaction to which this Agreement
relates, unless such loss, liability, cost, damage or expense shall have been
finally adjudicated to have been directly caused by the willful misconduct, bad
faith or gross negligence of any Indemnified Party or a breach of the
contractual terms of this Agreement. The provisions of this Section 4.1 shall
survive the resignation or removal of the Escrow Agent and the termination of
this Agreement.

Section 4.2 Limitation of Liability. THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED PARTY OR A BREACH
OF THE CONTRACTUAL TERMS OF THIS AGREEMENT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

Section 4.3 Resignation. The Escrow Agent may resign at any time by furnishing
written notice of its resignation to the Issuer and the Trustee. Such
resignation shall be effective thirty (30) days after the delivery of such
notice or upon the earlier appointment of a successor as set forth below, and
the Escrow Agent’s sole responsibility thereafter shall be to safely keep the
Escrow Property in accordance with the terms of this Agreement and to deliver
the same to a successor escrow agent as shall be appointed by the Issuer, as
evidenced by written notice filed with the Escrow Agent or in accordance with a
court order. The Issuer agrees that such successor shall be a Person that would
have been qualified to be a successor Trustee in accordance with

 

5



--------------------------------------------------------------------------------

the terms of the Indenture. If the Issuer has failed to appoint a successor
escrow agent prior to the expiration of thirty (30) days following the delivery
of such notice of resignation, the Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon the Issuer.

Section 4.4 Compensation. The Escrow Agent shall be entitled to compensation for
its services as separately agreed to by the Issuer and the Escrow Agent, which
compensation shall be paid by the Issuer. The fee agreed upon for the services
rendered hereunder is intended as full compensation for the Escrow Agent’s
services as contemplated by this Agreement; provided, however, that in the event
that the conditions for the disbursement of funds under this Agreement are not
fulfilled, or the Escrow Agent renders any service not contemplated in this
Agreement, or there is any assignment of interest in the subject matter of this
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or the Escrow Agent is made a party to any litigation
pertaining to this Agreement or the subject matter hereof, then the Escrow Agent
shall be compensated for such extraordinary services and reimbursed for all
costs and expenses, including reasonable attorneys’ fees and expenses,
occasioned by any such delay, controversy, litigation or event.

Section 4.5 Disagreements. The Escrow Agent shall not be required to make any
disbursement under Section 2.3 of this Agreement or otherwise to act on any
request or instruction provided to it under this Agreement (i) if, in the Escrow
Agent’s reasonable opinion, it does not comply with the requirements of this
Agreement; or (ii) in the event of a material disagreement between the Issuer
and the Trustee resulting in conflicting claims or demands being made in
connection with the Escrow Property that, in the Escrow Agent’s reasonable
judgment, subjects it to risk of liability. If the Escrow Agent refuses to make
any disbursement or otherwise to act on any request or instruction provided to
it under this Agreement, it must, promptly, notify the Issuer and the Trustee in
writing of the decision not to act and thereafter it shall liquidate, release
and deliver the Escrow Property in accordance with the instructions to be
provided in writing and executed by (i) one of the authorized signatories listed
on Exhibit E-1 to this Agreement and (ii) one of the authorized signatories
listed on Exhibit E-2 to this Agreement, or in accordance with a court order.

Section 4.6 Merger or Consolidation. Any corporation or association into which
the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act; provided that prompt written notice thereof
shall be delivered by the Escrow Agent to the Issuer and the Trustee.

Section 4.7 Attachment of Escrow Property; Compliance with Legal Orders. In the
event that any Escrow Property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrow Property, the Escrow Agent (a) shall promptly
notify each of the Issuer and the Trustee, and (b) is hereby expressly
authorized, in its reasonable judgment, based upon advice of counsel, to respond
as it deems appropriate or to comply with all writs, orders or decrees so
entered or issued as advised by counsel is binding upon it, whether with or
without jurisdiction, provided, however, that the Issuer and the Trustee shall
first have been given notice by the Escrow Agent prior to taking such action, in
order that the Issuer and Trustee may have a reasonable opportunity to appear
and be heard in such matter. In the event that the Escrow Agent obeys or
complies with any such writ, order or decree as provided in this Section 4.7 it
shall not be liable to the Issuer or to any other person, firm or corporation,
should, by reason of such compliance notwithstanding, such writ, order or decree
be subsequently reversed, modified, annulled, set aside or vacated.

Section 4.8 Force Majeure. In no event shall the Escrow Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Escrow Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

Section 4.9 Concerning the Trustee. This Agreement has been accepted, executed
and delivered by the Trustee in its capacity as Trustee under and pursuant to
the terms of the Indenture. The Trustee shall be entitled to all rights,
privileges, immunities and protections set forth in the Indenture in the
acceptance, execution, delivery and performance of this Agreement as though
fully set forth herein.

 

6



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.1 Successors and Assigns. This Agreement shall be binding on and inure
to the benefit of the Issuer, the Trustee, on behalf of the holders of the
Notes, and the Financial Institution and their respective successors and
permitted assigns. No other persons shall have any rights under this Agreement.
No assignment of the interest of the Issuer shall be binding unless and until
written notice of such assignment shall be delivered to the Escrow Agent and the
Trustee and shall require the prior written consent of the Escrow Agent and the
Trustee (such consent not to be unreasonably withheld).

Section 5.2 Escheat. The Issuer is aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state. The Escrow Agent shall have no liability to the Issuer,
its respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Property escheat by operation of
law.

Section 5.3 Notices. All notices, requests, demands, and other communications
required under this Agreement shall be in writing, in English, and shall be
deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, (iv) by mail or by
certified mail, return receipt requested, and postage prepaid or (v) by email.
If notice is given to a party, it shall be given at the address for such party
set forth below. It shall be the responsibility of the Issuer to notify the
Escrow Agent in writing of any name or address changes. Any notice given shall
be deemed to have been given on the date received by the party to this Agreement
to whom such notice is given irrespective of when copies of such notice are
received by the other persons entitled to receive copies of such notice so long
as such copies are sent to such other persons at the same time and in the same
manner as such notice is sent to the party to this Agreement.

If to the Issuer:

Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, NY 14564

Attn: David E. Klein

Telephone: (585) 678-7444

Facsimile: (585) 678-7108

email: david.kein@cbrands.com

With a copy to:

Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, NY 14564

Attn: General Counsel

Telephone: (585) 678-7266

Facsimile: (585) 678-7118

email: tom.mullin@cbrands.com

and:

Nixon Peabody LLP

1300 Clinton Square

Rochester, NY 14604

Attn: Roger W. Byrd

Telephone: (585) 263-1687

Facsimile: (866) 666-0233

email: rbyrd@nixonpeabody.com

If the Trustee:

Manufacturers and Traders Trust Company

One M&T Plaza, 7th Floor

Buffalo, New York 14203

Attn: Corporate Trust Department

Telephone: (716) 842-4494

Facsimile: (716) 842-5905

 

7



--------------------------------------------------------------------------------

If to the Escrow Agent or Financial Institution:

Manufacturers and Traders Trust Company

One M&T Plaza, 7th Floor

Buffalo, New York 14203

Attn: Aaron G. McManus

Telephone: (716) 842-4494

Facsimile: (716) 842-5905

email: amcmanus@mtb.com

Section 5.4 Governing Law; Jurisdiction.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of law principles
thereof. The Financial Institution’s jurisdiction for purposes of Sections 8-110
and 9-304 of the UCC shall be the State of New York.

Section 5.5 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF THE ISSUER, THE ESCROW AGENT OR ANY OTHER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

Section 5.6 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties related to the Escrow Property.

Section 5.7 Amendment. This Agreement may be amended, modified, superseded,
rescinded, or canceled only by a written instrument executed by the Issuer, the
Trustee and the Escrow Agent.

Section 5.8 Severability. If any provision of this Agreement, including any
phrase, sentence, clause, section or subsection, is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to any extent whatsoever.

Section 5.9 Waivers. The failure of any party to this Agreement at any time or
times to require performance of any provision under this Agreement shall in no
manner affect the right at a later time to enforce the same performance. A
waiver by any party to this Agreement of any such condition or breach of any
term, covenant, representation, or warranty contained in this Agreement, in any
one or more instances, shall neither be construed as a further or continuing
waiver of any such condition or breach nor a waiver of any other condition or
breach of any other term, covenant, representation, or warranty contained in
this Agreement.

Section 5.10 Headings. Section headings of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or otherwise modify
any of the terms or provisions of this Agreement.

Section 5.11 Counterparts. This Agreement may be executed in one or more
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which when executed shall be deemed to be an
original, and such counterparts shall together constitute one and the same
instrument.

[The remainder of this page left intentionally blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

CONSTELLATION BRANDS, INC. By:   /s/ David E. Klein Name:   David E. Klein
Title:   Senior Vice President and Treasurer

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Trustee By:   /s/ Aaron G. McManus
Name:   Aaron G. McManus Title:   Vice President

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Escrow Agent and Financial
Institution By:   /s/ Aaron G. McManus Name:   Aaron G. McManus Title:   Vice
President

Signature Page to

Escrow Agreement



--------------------------------------------------------------------------------

EXHIBIT A

MANUFACTURERS AND TRADERS TRUST COMPANY

One M&T Plaza, 7th Floor

Buffalo, New York 14203

August 14, 2012

Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, NY 14564

Attn: David E. Klein

Re: Receipt of Escrow Amount

Ladies and Gentlemen:

Manufacturers and Traders Trust Company, as escrow agent (the “Escrow Agent”),
under the Escrow Agreement, dated August 14, 2012 (the “Agreement”), among
Constellation Brands, Inc. (the “Issuer”), Manufacturers and Traders Trust
Company, as trustee, the Escrow Agent, and Manufacturers and Traders Trust
Company, as securities intermediary, hereby acknowledges receipt pursuant to
Section 2.1(a) of the Agreement of the Initial Deposit as defined in
Section 2.1(a) of the Agreement.

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Escrow Agent By:     Name:   Title:
 

 

10



--------------------------------------------------------------------------------

EXHIBIT B-1

ANTICIPATED CONSUMMATION RELEASE CERTIFICATE

Reference is made to the Escrow Agreement, dated August 14, 2012 (as currently
in effect, the “Escrow Agreement”), by and among Constellation Brands, Inc. (the
“Issuer”), Manufacturers and Traders Trust Company, as trustee under the
Indenture (the “Trustee”), Manufacturers and Traders Trust Company, as escrow
agent (“Escrow Agent”), and Manufacturers and Traders Trust Company as
securities intermediary. Capitalized terms used but not defined herein have the
meanings assigned to them in the Escrow Agreement (including by reference to
Supplemental Indenture No. 2).

The undersigned                                         , in his or her capacity
as                                          of the Issuer, does hereby certify
and agree on behalf of the Issuer that:

(1) the Issuer expects an Acquisition to occur in accordance with the terms of
the Acquisition Agreement (and without any amendment, waiver or modification
thereof that is materially adverse to the Holders of the Notes) within five
Business Days following the date hereof and the Issuer has received or waived
the GM Transaction Closing Notice (as defined in the Acquisition Agreement); and

(2) if an Acquisition has not been consummated in accordance with the terms of
the Acquisition Agreement (and without any amendment, waiver or modification
thereof that is materially adverse to the Holders of the Notes) on or prior to
the seventh Business Day following any release in accordance with this
Anticipated Consummation Release Certificate, the Issuer shall transfer all
Escrow Property, by wire transfer of immediately available funds, to the Escrow
Account on the following Business Day (subject to the Issuer’s right to
subsequently require a release pursuant to Section 2.3(a) of the Escrow
Agreement) (which may, subject to compliance with the deadlines set forth in
Section 2.3(a) of the Escrow Agreement, occur on the day the Issuer transfers
the Escrow Property back to the Escrow Account); provided, if the Issuer is in
the possession of the Escrow Property on December 31, 2013 and an Acquisition
has not been consummated on or before December 30, 2013, the Issuer shall
transfer the Escrow Property to the Escrow Account on December 31, 2013.

Pursuant to the Escrow Agreement, the Issuer hereby authorizes and directs
release by the Escrow Agent of the Escrow Property as follows on
                                        , 201[2/3]:

 

Payee(s)    Wire Instructions    Amount                        

 

CONSTELLATION BRANDS, INC. By:     Name:   Title:  

 

11



--------------------------------------------------------------------------------

EXHIBIT B-2

CONSUMMATION CERTIFICATE

Reference is made to the Escrow Agreement, dated August 14, 2012 (as currently
in effect, the “Escrow Agreement”), by and among Constellation Brands, Inc. (the
“Issuer”), Manufacturers and Traders Trust Company, as trustee under the
Indenture (the “Trustee”), Manufacturers and Traders Trust Company, as escrow
agent (“Escrow Agent”), and Manufacturers and Traders Trust Company, as
securities intermediary. Capitalized terms used but not defined herein have the
meanings assigned to them in the Escrow Agreement (including by reference to
Supplemental Indenture No. 2).

The undersigned                                 , in his or her capacity as
                                 of the Issuer, does hereby certify and agree on
behalf of the Issuer that an Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement (and without any amendment, waiver or
modification thereof that is materially adverse to the Holders of the Notes).

 

CONSTELLATION BRANDS, INC. By:     Name:   Title:  

 

12



--------------------------------------------------------------------------------

EXHIBIT C

REDEMPTION RELEASE CERTIFICATE

Reference is made to the Escrow Agreement, dated August 14, 2012 (as currently
in effect, the “Escrow Agreement”), by and among Constellation Brands, Inc. (the
“Issuer”), Manufacturers and Traders Trust Company, as trustee under the
Indenture (the “Trustee”), Manufacturers and Traders Trust Company, as escrow
agent (“Escrow Agent”), and Manufacturers and Traders Trust Company, as
securities intermediary. Capitalized terms used but not defined herein have the
meanings assigned to them in the Escrow Agreement (including by reference to
Supplemental Indenture No. 2).

Pursuant to the Escrow Agreement, the Issuer hereby authorizes and directs
release by the Escrow Agent of all of the Escrow Property to the Paying Agent as
follows on                                 , 201[2/3]:

 

Payee:

  

Wire Instructions:

 

 

CONSTELLATION BRANDS, INC. By:     Name:   Title:  

 

13



--------------------------------------------------------------------------------

EXHIBIT D

PERMITTED ESCROW INVESTMENTS

(a) Direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least “A-1” from Standard & Poor’s Ratings Services, a division of The
McGraw- Hill Companies, Inc., and any successor thereto (“S&P”) or “P-1” from
Moody’s Investors Service, Inc. and any successor thereto (“Moody’s”);

(c) marketable short-term money market and similar securities having a rating of
at least “A-2” from S&P’s or “P-2” from Moody’s (or, if at the time neither
S&P’s or Moody’s shall be rating such obligations, an equivalent rating from
another rating agency) and in each case maturing within one year from the date
of acquisition thereof;

(d) investments in certificates of deposit, bankers’ acceptances, time deposits
and eurodollar time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any office of any commercial bank
organized under the laws of the United States of America or any state thereof
which has a combined capital and surplus and undivided profits of not less than
U.S. $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this Exhibit D and entered into
with a financial institution satisfying the criteria described in clause (d) of
this Exhibit D;

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, and (ii) substantially all of whose assets are invested in the types of
assets described in clauses (a) through (e) of this Exhibit D;

(g) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an “A” rating from either S&P’s or Moody’s with maturities of one
year or less from the date of acquisition; and

(h) Investments (as defined in the Senior Credit Facility) with weighted average
life to maturities of one year or less from the date of acquisition in money
market funds rated “A” (or the equivalent thereof) or better by S&P’s or “A” (or
the equivalent thereof) or better by Moody’s and in each case in U.S. dollars.

 

14



--------------------------------------------------------------------------------

EXHIBIT E-1

CERTIFICATE AS TO AUTHORIZED SIGNATURES OF THE ISSUER

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of
Constellation Brands, Inc. and are authorized to initiate and approve
transactions of all types for the Escrow Account established under the Escrow
Agreement to which this Exhibit E-1 is attached, on behalf of Constellation
Brands, Inc.

 

Name/Title

  

Specimen Signature

David E. Klein

Name

  

/s/ David E. Klein

Signature

Senior Vice President and Treasurer

Title

  

Oksana S. Dominach

Name

  

/s/ Oksana S. Dominach

Signature

Vice President and Assistant Treasurer

Title

  

Perry R. Humphrey

Name

  

/s/ Perry R. Humphrey

Signature

Senior Vice President, Tax

Title

  

David S. Sorce

Name

  

/s/ David S. Sorce

Signature

Senior Vice President, Corporate Counsel and Secretary

Title

  

David M. Thomas

Name

  

/s/ David M. Thomas

Signature

Senior Vice President, Finance and Controller

Title

  



--------------------------------------------------------------------------------

EXHIBIT E-2

CERTIFICATE AS TO AUTHORIZED SIGNATURES OF THE TRUSTEE

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
Trustee and are authorized to initiate and approve transactions of all types for
the Escrow Account established under the Escrow Agreement to which this Exhibit
E-2 is attached, on behalf of the Trustee.

 

Name/Title

  

Specimen Signature

Aaron G. McManus

Name

  

/s/ Aaron G. McManus

Signature

Vice President

Title

  

Michelle M. Wojciechowicz

Name

  

/s/ Michelle M. Wojciechowicz

Signature

Vice President

Title

  

Steven J. Wattie

Name

  

/s/ Steven J. Wattie

Signature

Vice President

Title

  

     

Name

  

     

Signature

     

Title

  

     

Name

  

     

Signature

     

Title

  

 

16



--------------------------------------------------------------------------------

SCHEDULE I

ESCROW ACCOUNT

Manufacturers and Traders Trust Company

MFRS BUF

ABA #022000046

A/C 3088001950200

A/C Name: Trust Division

f/f/c: 1035130 - Constellation Brands

Attn: Aaron McManus

 

17